Citation Nr: 1704301	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  15-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957. The Veteran died in January 1994 and the appellant is the Veteran's surviving spouse

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening of the previously denied claim of entitlement to service connection for the cause of the Veteran's death.
 
The appellant testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia, South Carolina RO in April 2015.  A transcript of her testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the Columbia RO denied entitlement to service connection for the cause of the Veteran's death based on a finding that the Veteran's death was not a result of cigarette smoking in-service.  The appellant did not appeal this determination.

2.  Presuming its credibility, the evidence associated with the record since November 1997 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The June November 1997 decision denying service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Board notes that the Columbia RO previously denied the appellant's claims for entitlement to service connection for the cause of the Veteran's death.  In a November 1997 rating decision, the Columbia RO denied the appellant's claim because it was not shown that the Veteran's death was a result of his smoking in-service.  The appellant did not appeal this decision.  As such, this decision became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the Columbia RO's previous final denial in November 1997, the appellant has submitted new evidence relating to the Veteran's death.  She submitted an opinion from April 2014 from Dr. M.L., an oncologist, which concluded that the Veteran likely did not have lung cancer based on treatment records.  Dr. M.L. also opined that the Veteran's service connected disability was a possible direct cause of death and a definite contributing factor.  For the limited purposes of deciding whether to reopen the appellant's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because the opinion from Dr. M.L. provides further evidence as to the cause of the Veteran's death, the Board concludes that this newly received evidence is not cumulative of the record at the time of the November 1997 decision with respect to the issue of entitlement to service connection for the cause of the Veteran's death, and it raises a reasonable possibility of substantiating the appellant's claim.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the November 1997 Columbia RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to this extent only, the appeal is granted.


REMAND

The appellant contends that the Veteran's service connected post phlebitis syndrome directly caused or substantially or materially contributed to the Veteran's death.  

A VA examination from September 1988 notes possible deep vein thrombosis in the Veteran's right leg.  The Veteran was service connected for post phlebitis syndrome in his right leg at 60 percent at the time of his death.  His death certificate from January 1994 lists the immediate cause of his death as "natural causes" and the contributing cause as "terminal/lung cancer."  

As the appellant points out, a medical opinion from Dr. J.V. submitted in October 1997 reports that there is no documentation that the Veteran did have lung cancer and that the closest to a diagnosis of lung cancer Dr. J.V. could be found in the file was abnormal imaging of the Veteran's chest in November 1993.  Later in that same opinion, however, Dr. J.V. does appear to find that the Veteran more likely than not did have cancer of the lung.

The appellant has asserted, for instance in her May 2014 statement and August 2015 substantive appeal, that the Veteran never had lung cancer and that this note on his death certificate was made in error.  Further, the appellant has argued that her husband's post phlebitis syndrome caused a blockage in his lung that led to his death.  The appellant submitted medical evidence dated November 2013 of complications that can arise from post phlebitis syndrome and deep vein thrombosis.  

Dr. M.L. submitted an opinion in April 2014 that the Veteran's treatment records are not consistent with lung cancer.  VA did obtain an opinion in December 2014, but the VA examiner merely stated that the Veteran's service connected disability was unrelated to his cause of death and did not cause cancer.  The VA examiner failed to provide a supporting rationale and did not address the appellant's assertions or evidence placing the diagnosis of cancer in doubt.  This VA opinion is insufficient to resolve the appellant's claim and additional development is necessary. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the appellant.  Ensure attempts are made to obtain any records not associated with the file identified by the appellant in her May 2014 statement and her August 2015 substantive appeal.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, obtain an opinion or opinions from a VA examiner or VA examiners with the appropriate expertise to evaluate the evidence of the cause of the Veteran's death, including possible lung cancer, vascular complications, or pulmonary complications.  The claims folder, including a copy of this remand, should be reviewed by the examiner or examiners.  The examination report or reports should note such review, including review of the Veteran's January 1994 death certificate, the October 1997 medical opinion of Dr. J.V., the April 2014 opinion for Dr. M.L, and the appellant's May 2014 and August 2015 arguments.  The examiner should: 

a)  Provide an opinion as to the likelihood that the Veteran had a diagnosis of lung cancer at the time of his death and, if so, whether such cancer was a factor in the Veteran's death.  The VA examiner should specifically address the appellant's contention that the Veteran never had lung cancer and the opinions of Dr. J.V. and Dr. M.L. that are provide support for this contention. 

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected post phlebitis either caused or contributed substantially or materially to the Veteran's death.  The VA examiner should specifically address the appellant's contention that the Veteran's post phlebitis led to pulmonary complications that contributed to his death.  The VA examiner should also address the significance, or lack thereof, of the medical evidence submitted by the appellant in November 2013, which discusses the relationship between post phlebitis syndrome and pulmonary complications.  

If the above inquiry cannot be addressed, the medical provider should provide a complete explanation as to why it cannot be addressed, with reference to pertinent evidence as necessary. 

A complete rationale should be provided for all opinions.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


